         Case 1:18-cv-01862-RDM Document 26 Filed 08/06/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CITIZENS UNITED,
                        Plaintiff,
                 v.                                        Civil Action No. 18-1862 (RDM)
 U.S. DEPARTMENT OF STATE,
                        Defendant.


                  REPLY IN SUPPORT OF
   DEFENDANT’S RENEWED MOTION FOR SUMMARY JUDGMENT

       Plaintiff Citizens United argues that some or all of the information being withheld from

release is in the public domain through means other than disclosure by the agency, and the agency

must therefore disclose some or all of the requested records. Even assuming that Citizens United’s

assumptions about the content of the withheld information is correct, it has not identified an official

acknowledgment. Consequently, there is no waiver of the applicable FOIA exemptions. Citizens

United’s request that the Court review the records in camera to compare their contents to public

information should therefore be rejected and the Department of State’s motion for summary

judgment should be granted.

       A.      Documents 4 and 9

       The Department of State has shown that Documents 4 and 9 were properly redacted under

Exemptions 1, 3, and 7, because they contain information about the engagement of an intelligence

source, namely Christopher Steele. Def.’ Br. at 4–11. Citizens United contends that “[t]here is

already public information regarding Steele’s ‘engagement’ by the FBI” and refers to statements

by Steele, relayed in a report by the Office of Inspector General for the Department of Justice

(“OIG”), asserting that he was not a “confidential human source” and that his relationship with the
         Case 1:18-cv-01862-RDM Document 26 Filed 08/06/20 Page 2 of 5




FBI was “contractual.” Pl.’s Opp. at 2 (quoting OIJ, Review of Four FISA Applications and Other

Aspects of the FBI’s Crossfire Hurricane Investigation at 88 (Dec. 2019)).

       It is true that a release of information may be compelled over an assertion of an otherwise

valid exemption when that information has been “officially acknowledged.” Mobley v. CIA, 806

F.3d 568, 583 (D.C. Cir. 2015). But for the official-acknowledgement exception to apply the “(1)

the information requested must be as specific as the information previously released; (2) the

information requested must match the information previously disclosed; and (3) the information

requested must already have been made public through an official and documented disclosure.”

Id. (quoting Fitzgibbon v. CIA, 911 F.2d 755, 765 (D.C. Cir. 1990)). That is not the case for the

information here. The Department of State, on behalf of the FBI, withheld information about

“when and where” the engagement with Steele occurred, 2d Seidel Decl. ¶ 7, not its contractual or

noncontractual nature or whether he is properly classified as a “confidential human source.” The

information in the Inspector General’s report therefore does not “match” the information withheld

from Documents 4 and 9. See Mobley, 806 F.3d at 583. It is Citizens United’s burden to identify

specific information in the public domain that would constitute an official acknowledgement. See

Wolf v. CIA, 473 F.3d 370, 378 (D.C. Cir. 2007). It has failed to carry that burden.

       The FBI also withheld information that would identify a third-party intelligence source.

Def.’s Br. at 11–12. In response, Citizens United asserts that it “does not believe that the protection

of intelligence sources extends to the protection of persons pushing political opposition research

about a presidential candidate in an effort to influence a presidential election.” Pl.’s Opp. at 3.

Citizens United proffers no evidence for its subjective characterization of the source as someone

“pushing political opposition research . . . in an effort to influence a presidential election.” Nor

does it cite any authority for the legal proposition that someone so subjectively characterized



                                                  2
         Case 1:18-cv-01862-RDM Document 26 Filed 08/06/20 Page 3 of 5




would not fall under the ambit of the National Security Act. Contrary to Citizens United’s apparent

belief, “[t]he Supreme Court has unequivocally held that the Director of Central Intelligence may

protect all intelligence sources, regardless of their provenance.” Fitzgibbon, 911 F.2d at 765 (citing

CIA v. Sims, 471 U.S. 159, 171 (1985)). Citizens United’s subjective and unsupported

characterization of the source, even if true, would therefore provide no basis to compel the

government to disclose the source’s identity.

       B.      Document 7

       The Department of State, through a declaration from the FBI, has fully explained in

reasonable detail why Document 7 must be withheld in full. Def.’s Br. at 13–14. Citizens United

contends that the FBI’s explanation “actually raises new questions” and urges the Court to review

Document 7 in camera. Pl.’s Opp. at 3. Citizens United first insists that the withheld Document 7

is a copy of or similar to a document that it says “has been in the public domain since the fall of

2016” and which it has appended to its brief. Id. at 4 & Ex. B. Citizens United contends that this

means that the withheld record, or some of the information therein, “lost its non-public nature, and

as such, that information is segregable.” Id. at 5. Citizens United cites no authority for this

argument; and, indeed, it is meritless. Even assuming that Exhibit B were identical or similar to

the withheld document, the mere fact that Exhibit B is in the public domain would not constitute

an official acknowledgement sufficient to waive protection of the record. To constitute an official

acknowledgment, the public information must have been made public through “an official and

documented disclosure.” Mobley, 806 F.3d at 583l see also Frugone v. CIA, 169 F.3d 772, 774

(D.C. Cir. 1999) (“[W]e do not deem ‘official’ a disclosure made by someone other than the agency

from which the information is being sought.”). Because Citizens United cannot show that the




                                                  3
         Case 1:18-cv-01862-RDM Document 26 Filed 08/06/20 Page 4 of 5




Department of State (or the FBI) disclosed the document it attaches as Exhibit B, it would not be

entitled to a release of Document 7 even were the two identical.

       Citizens United also claims that some of the contents of what it assumes to be in Document

7 was once in the possession of an attorney, as revealed by testimony provided to and released by

the House Permanent Select Committee on Intelligence. Pl.’s Opp. at 5–6. Again, even assuming

that the information revealed in that testimony did in fact match any information in the withheld

record, it would not constitute an official acknowledgement because it did not come from the State

Department or from the FBI. See Buzzfeed, Inc. v. FBI, — F. Supp. 3d —, No. 18-2567, 2020 WL

2219246, at *11 (D.D.C. May 7, 2020) (“[T]he D.C. Circuit has repeatedly confirmed that

disclosure by Congress does not prevent the Executive Branch from asserting privilege to withhold

records under FOIA.” (citing Fitzgibbon, 911 F.2d at 765–66; Salisbury v. United States, 690 F.2d

966, 971 (D.C. Cir. 1982)). 1 The committee’s deposition transcript, even if the information therein

matched any of the information in Document 7, would therefore not serve to waive the exempt

nature of the withheld information.

                                          *       *       *




1
  Citizens United also asserts that the information that it assumes is being withheld is “inaccurate.”
Pl.’s Opp. at 5. Even crediting Citizens United’s unsupported assumption, Citizens United
provides no authority for the proposition that the accuracy of withheld information is relevant to
the question of whether it is properly exempt.
                                                  4
        Case 1:18-cv-01862-RDM Document 26 Filed 08/06/20 Page 5 of 5




                                    CONCLUSION

      For these reasons and the reasons in the Department of State’s opening brief, the

Department’s renewed motion for summary judgment should be granted.

Dated: August 6, 2020                           Respectfully submitted,

                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney

                                                DANIEL F. VAN HORN, D.C. Bar #924092
                                                Chief, Civil Division

                                                By: /s/ Johnny Walker
                                                JOHNNY H. WALKER, D.C. Bar #991325
                                                Assistant United States Attorney
                                                555 4th Street, N.W.
                                                Washington, District of Columbia 20530
                                                Telephone: 202 252 2575
                                                Email: johnny.walker@usdoj.gov
                                                Counsel for Defendant




                                            5
